DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected Group I (bone screw claims) in the reply filed on March 15, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 24, 26, and 28-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 2010/0057086; “Price”), in view of Niznick (US 5571017).
Claim 1, Price discloses a bone screw (Fig. 4), comprising: an elongated shank (36) extending from a proximal end (near where 42 points) to a distal tip (where 16 points), where the shank defines one or more threads (40) along at least a portion of a length of the shank (Fig. 4); a head (42) coupled to the proximal end of the shank (Fig. 4); and an anodized surface layer coupled to the shank (paragraph [0040]), where the 
While anodizing a surface typically roughens a surface, Price does not disclose a secondary step of roughening the surface.
Niznick teaches a bone screw that uses a process of roughening by using aluminum oxide blasting (col. 2, lines 30-35).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to roughen the surface using aluminum oxide blasting, as taught by Niznick, in order to create a roughened surface that can bind to the bone better (col. 2, lines 50-58).
Claim 2, where the anodized surface layer extends over the head (paragraph [0040]). 
Claim 3, where the head is unitary with the shank (Fig. 4) and defines a recess (Fig. 2; 46) configured to receive a driver (Fig. 2).
Claim 4, where the one or more threads are configured as one or more self-tapping helical thread (paragraph [0027]).
Claim 5, where the shank defines a longitudinal, self-tapping notch (Fig. 4; paragraph [0027]) extending through a portion of the one or more threads from the distal tip toward the proximal head (Fig. 4; paragraph [0027]). 
Claim 7, where the shank comprises a threaded portion (Fig. 4; 40) and a non-threaded portion (Fig. 4; the upper part has a portion where the thread ends near the neck, also the parts between the thread are not threaded).
Claim 8, Price in view of Niznick discloses the screw as noted above.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to roughen the surface using aluminum oxide blasting, as taught by Niznick, in order to create a roughened surface that can bind to the bone better (col. 2, lines 50-58).
Claim 9, where the distal tip has a radius of curvature (Fig. 4). 
Claim 10, where the shank comprises at least one material selected from the group of materials consisting of: a biocompatible metal, stainless steel, 316L stainless steel, titanium, and titanium alloy (paragraph [0026]).
Claim 24, once the combination is made, the anodized surface layer is roughened over at least a portion of the one or more threads (Price teaches the entire screw being anodized and Niznick teaches roughening the entire screw).
Claim 26, where the one or more threads are configured as one or more self-drilling helical threads (Fig. 4; paragraph [0027]).
Claim 28, where the distal tip is rounded (Fig. 4).
Claim 29, where: the head has a transverse dimension (Fig. 4; diameter of head) that is larger than a transverse dimension of the proximal end of the shank (diameter of the shaft); and the head comprises at least one material selected from the group of material consisting of: a biocompatible metal, stainless steel, 316L stainless steel, titanium, and titanium alloy (paragraph [0026]).
Claim 30, Price discloses a bone screw (Fig. 4) comprising: a shank (36) having a proximal end (end near head 42) and a distal end (end near distal tip), the distal end 
While anodizing a surface typically roughens a surface, Price does not disclose a secondary step of roughening the surface.
Niznick teaches a bone screw that uses a process of roughening by using aluminum oxide blasting (col. 2, lines 30-35).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to roughen the surface using aluminum oxide blasting, as taught by Niznick, in order to create a roughened surface that can bind to the bone better (col. 2, lines 50-58).
Claim 31, where an entirety of an outer surface of the shank is covered by the anodized layer (paragraphs [0040]-[0042]).
Claim 32, once the combination is made, the anodized surface layer is roughened over at least a portion of the one or more threads (Price teaches the entire screw being anodized and Niznick teaches roughening the entire screw).
Claim 33, Price in view of Niznick discloses the screw as noted above.
Niznick teaches a bone screw that uses a process of roughening by using aluminum oxide blasting (col. 2, lines 30-35).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to roughen the surface using aluminum oxide blasting, as taught by 
Claim 34, where an entirety of an outer surface of the bone screw includes the anodized layer (paragraphs [0040]-[0042]).
Claim 35, where the anodized surface layer complies with Aerospace Material Specification (AMS) 2488 (paragraphs [0038] and [0040]).
Claim 36, where: the shank comprises at least one material selected from the group of material consisting of: a biocompatible metal, stainless steel, 316L stainless steel, titanium, and titanium alloy (paragraph [0026]), or the head comprises at least one material selected from the group of material consisting of: a biocompatible metal, stainless steel, 316L stainless steel, titanium, and titanium alloy (paragraph [0026]).

Claims 6 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 2010/0057086; “Price”), in view of Niznick (US 5571017), in further view of Munday et al. (US 2016/0081727; “Munday”).
Price in view of Niznick discloses the screw as noted above. Niznick does disclose a channel extending through the distal tip toward the proximal end. However, it is not a full cannulation like the applicant’s device.
Munday teaches a screw (Fig. 2) where the shank defines a longitudinal channel (38) extending through the distal tip toward the proximal end (Fig. 2). The shank defines a longitudinal channel extending through the proximal end (Fig. 2; 28).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the screw of Price in view of Niznick, to be cannulated, as . 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 2010/0057086; “Price”), in view of Niznick (US 5571017), in further view of Mark (US 2006/0039772).
Price in view of Niznick discloses the screw as noted above.
However, they do not disclose the screw being unitary with a single use driver that is configured to be decoupled from the head after the screw is inserted into the bone.
Mark teaches a screw (Fig. 2) where the head (8) is unitary with a single use driver (2) that is configured to be decoupled from the head after the screw is inserted into bone (Fig.2; paragraphs [0017]-[0018]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the screw of Price in view of Niznick unitary with a driver, as taught by Mark, in order to make sure the driver and screw stay connected when inserting the screw (paragraph [0003]).

Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In response to Applicant’s argument that Price teaches away from roughening the anodized surface layer, the Examiner respectfully disagrees. Price never mentions that roughening the surface would create galling or cold welding. Furthermore, since Niznick teaches roughening the surface that will bind to the bone it is obvious to only roughen the bone contacting region of the bone screw of Price, so the galling and cold welding would not occur between the head of the screw and the plate for that reason as well.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 
In addition to what is taught by the references in the rejection, Forcht et al. (US 4490184) and Procter et al. (US 2016/0220730) both teach the method of blasting an anodized surface layer (Forcht col. 4, lines 41-61; Procter paragraph [0010]). This is a well-known method and gives support for the combination of Price in view of Niznick.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775